Citation Nr: 9922159	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  98-11 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a permanent and total rating for pension 
purposes.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served honorably on active duty from February 
1969 to April 1973.  His decorations include the National 
Defense Service Medal.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1997 decision of the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), in which entitlement to nonservice-connected pension 
was denied.  


FINDINGS OF FACT

1.  The evidence of record shows that the veteran was born in 
December 1949.  He has a high school degree and work 
experience as an electrician.  

2.  The record indicates that the veteran has several 
disabilities, to include brain damage, hemiparesis, right eye 
blindness, and cognitive impairment, which are the result of 
a severe head trauma sustained in a December 1988 automobile 
accident which was the result of misconduct.  

3.  The ratable disabilities of record includes service-
connected disabilities (tinnitus; residuals of lipoma 
excision, to include right thigh scar; traumatic deviated 
nasal septum on the right; left sided hearing loss) and 
nonservice-connected disabilities (seizure disorder, 
hypertension, residuals of torn meniscus on the right, and 
left-sided hearing loss).  The combined disability evaluation 
is 30 percent.  

4.  The veteran does not have permanent ratable disabilities 
which preclude all forms of substantially gainful employment.  




CONCLUSION OF LAW

The veteran in neither totally disabled nor unemployable 
because of permanent ratable disability.  38 U.S.C.A. 
§§ 1155, 1502(a)(1), 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.314, 3.321, 3.340, Part 4, Diagnostic Codes 5257, 6100, 
6240, 6502, 7101, 7804, 8910 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim is well grounded.  VA has a duty to assist the veteran 
to develop facts in support of a well grounded claim.  
38 U.S.C.A. § 5107(a) (West 1996) and Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  The record does not indicate the need to 
obtain any records which have not already associated with the 
claims folder, and thus, VA's duty to assist the veteran has 
been satisfied.


Background and Medical Evidence

The record reflects that the veteran was born on December [redacted], 
1949, and he completed high school, where he received 
training as an electrician. 

The report of the veteran's March 1973 separation examination 
indicates the following findings:  marked right septal 
deviation, 70 percent airway compromise; right maxillary 
sinus does not transilluminate; rosette internal hemorrhoids; 
defective distant visual acuity, correctable to 20/20 by 
lens; and high frequency hearing loss, left ear.  

In April 1976, service connection was granted for residuals, 
scar, excision of lipoma right thigh; and for residuals, 
traumatic, deviated nasal septum on the right.  

Private hospital records show that in August 1979, the 
veteran was admitted on an emergency basis for severe 
epistaxis after drinking vodka heavily.  He subsequently 
suffered a gran mal convulsion and was re-admitted.  The 
discharge report shows the following diagnoses:  acute 
alcoholic intoxication; epistaxis, resolved; anemia; and 
generalized seizures, secondary to alcohol withdrawal.  

VA hospital records show that in September 1980, the veteran 
underwent a septoplasty as treatment for a severe nasal 
septal deviation with obstruction of the right nares.  

The report of a March 1981 VA examination shows findings of a 
well-healed, non tender scar on the right thigh, which did 
not adversely affect the power of the tendons and muscles to 
constrict.  The nasal septum was slightly deviated to the 
right and there was no swelling, pain, or tenderness in the 
paranasal sinus area.  

Private hospital records show that the veteran was admitted 
for emergency treatment on December 8, 1988, following a 
motor vehicle accident.  On admission, his blood alcohol 
level was found to be 428 mg/dl, or higher than the normal 
range of 0-100 mg/dl.  

Thereafter, the veteran was transferred to a VA hospital.  A 
CT scan showed opacification of the right maxillary and 
ethmoid sinuses, and undisplaced right periorbital fracture 
and right zygomatic arch fracture were present.  While in the 
hospital, he underwent evacuation of a right frontal area 
hematoma and visual examination revealed complete visual loss 
in the right eye.   

The December 1988 accident report shows that the accident 
involved only the veteran's vehicle, which overturned 4 
times.  It was noted that he was under the influence of 
alcohol and he refused to be tested for intoxicating 
substances at the accident scene.  

Pursuant to a May 1989 administrative decision, the RO 
determined that the injuries which the veteran received on 
December 8, 1988 were the result of his own misconduct and 
nonservice-connected pension benefits were not payable based 
on any disabilities resulting from the accident.  

The report of a 1988 examination for housebound and 
aid/attendance status shows that the veteran had post-
traumatic head injury deficits as a result of head trauma and 
frontal hematoma sustained in a motor vehicle accident.  He 
was able to care for himself although his mental/cognitive 
deficits required a supervised environment with an extended 
period of rehabilitation to regain cognitive function.  

At the time of an August 1989 VA examination, the veteran 
complained of right eye blindness, high blood pressure, 
hiatal hernia, headaches, and difficulties with breathing, 
keeping balance, and smell.  Diagnoses included:  1. post-
operative state craniotomy, right frontal, for evacuation of 
subdural hematoma incident to motor vehicle accident and head 
injury; 2.  visual blindness, right eye, secondary to 
diagnosis #1 injury; 3. systemic arterial hypertension, 
controlled on therapy; and 4. seizure disorder secondary to 
diagnosis #1, partial control with medication.  

The report of an August 1989 VA neuropsychiatric examination 
shows that the veteran gave a history of a seizure disorder.  
It was noted that in the 1988 accident, he suffered severe 
brain damage, loss of vision in his right eye, mild right 
hemiparesis, and considerable damage to memory and ability to 
recall.  Associative processes were described as limited.  
The following diagnoses were provided:  organic brain 
syndrome, severe; left hemiparesis, mild; loss of vision in 
the right eye, anosmia; and history of grand mal seizure 
disorder.  

In September 1997, the veteran was afforded a VA examination 
for compensation and pension purposes.  On visual 
examination, a diagnosis of traumatic optic neuropathy, right 
eye, with no light perception vision, was given.  Corrected 
visual acuity in the left eye was 20/20.  

On audiometric examination, puretone air conduction 
thresholds in the right ear were recorded at 5, 5, 0, and 10 
decibels (dB) at frequencies of 1000, 2000, 3000, and 4000 
Hertz (Hz), respectively, for an average puretone loss of 5 
dB.  In the left ear, puretone thresholds were recorded as 0, 
0, 15, and 50 dB at frequencies of 1000, 2000, 3000, and 4000 
Hz respectively, for an average puretone loss of 16.25 dB.  
Speech recognition was 96 percent in the right ear and 100 
percent in the left ear.  The examiner commented that hearing 
in the right ear was normal for rating purposes and there was 
mild high frequency sensorineural hearing loss in the left 
ear.  Speech recognition was excellent in both ears.  It was 
noted that he complained of a constant high pitched ringing 
in his head.  

At the time of his general medical examination, the veteran 
indicated that he has had no further seizures since the time 
of the 1988 accident.  He also stated that sinusitis was not 
present.  On examination, blood pressure was recorded as 
150/90 while sitting and 140/90 while recumbent.  Standing 
blood pressure was 150/90.  

Objective findings included that the skin was clear, the head 
was normocephalic, and the neck was supple.  Examination of 
the cardiovascular and respiratory systems were essentially 
normal.  On examination of the digestive system, there was a 
succussion splash audible in the epigastrium.  On rectal 
examination, there were no anal or rectal lesions and no 
hemorrhoids were noted.  The genitourinary system was 
negative, including the prostate.  

On examination of the musculoskeletal system, there were no 
joint or bone deformities.  On the right, knee extension was 
to 0 degrees and knee flexion was to 140 degrees.  McMurray's 
sign was negative bilaterally, and there was no laxity of the 
cruciate or collateral ligaments of either knee.  Patella 
grinding test was negative bilaterally, and the veteran made 
no facial expressions of discomfort when these maneuvers were 
carried out.  The remainder of the musculoskeletal system was 
within normal limits.  On examination of the nervous system, 
there were no tremors or fasciculations, and sensory 
modalities and deep tendon reflexes were normal.  

The examiner provided the following diagnoses:  hypertension, 
systemic, history of, presently under treatment, fairly well 
controlled;  seizure disorder, history of, presently under 
treatment;  sinusitis, not found at this time;  right knee 
arthralgia, history of, mild, with no objective clinical 
findings to account for it;  hemorrhoids, not found; and  
hypoglycemia, moderate.  

A January 1998 VA medical record shows that the veteran had 
reported that his last seizure was in 1988.  An impression of 
focal secondary generalized seizures, controlled with 
medication, was given.  

In June 1998, service connection was granted for tinnitus.  
In a July 1998 VA From 9, the veteran indicated that he had 
been diagnosed with lymphoma at the Decatur VAMC.  

An October 1998 VA patient data record shows that the 
veteran's blood pressure was recorded as 142/90, and it was 
noted that he was taking Benazepril as treatment for 
hypertension.  In November 1998, the veteran underwent 
excision of a lipoma on his right forearm.  When seen for 
follow-up on November 13, 1998, his blood pressure was 
recorded as 132/83.  The wound on the right forearm was well-
healed and an assessment of doing well was given.  

In April 1999, the veteran was afforded a hearing before the 
Board at the Atlanta RO.  The veteran stated that the scar on 
his right side is "not really" sore when he touches it, 
although it is sensitive and he can feel it when he sticks 
his hand on it.  He testified that he was currently on 
medication for his seizure disorder and that he had a problem 
with a hiatal hernia and a problem with swallowing.  He also 
stated that he has been turned down for Social Security 
benefits because he had not worked enough "quarters," and 
his income consists of his VA compensation and interest from 
certificates of deposit.  The veteran testified that had been 
employed as an electrician prior to his 1988 accident, and 
that his attempts to obtain employment since that time had 
been unsuccessful.  

The veteran's father testified that he and his wife were 
concerned about what would happen to their son after they 
passed away.  He noted that veteran can't do any work, such 
as cut the grass or work in the garden, and all he does is 
watch television.  It was the contention of the veteran's 
father that the 1988 motor vehicle accident was caused by a 
seizure/black out episode.  

The veteran's representative indicated that the veteran was 
never legally charged in connection with the December 1988 
accident and no tickets or citations were issued.  He also 
argued that the veteran has a memory problem, a problem with 
attention span, and additional social and industrial 
impairment.  


Analysis

To establish entitlement to VA nonservice-connected pension 
benefits under 38 U.S.C.A. § 1521, a veteran must (1) have 
served during a period of war for a requisite period of time; 
(2) be permanently and totally disabled; and (3) have income 
that meets a certain income standard.  See also 38 C.F.R. § 
3.3 (1998); Brown (Clem) v. Derwinski, 2 Vet.App. 444, 446 
(1992).  "Determinations of permanent and total disability 
pension purposes [are] based on nonservice- connected 
disability or combined nonservice-connected disability and 
service-connected disabilities not the result of willful 
misconduct." 38 C.F.R. 
§§  3.314, 3.342 (1998).  Generally, "total disability will 
be considered to exist when there is present any impairment 
of mind or body which is sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation." 38 C.F.R. § 3.340(a)(1) (1998).

If the veteran's disability is less than 100 percent, he must 
be unemployable by reason of disability.  38 C.F.R. §§ 3.340, 
3.342 and Part 4 (1998).  If appropriate, a permanent and 
total disability evaluation for pension purposes may be 
assigned under 38 C.F.R. § 3.321(b)(2) where a basically 
eligible veteran fails to meet the disability percentage 
requirements, but is found to be unemployable by reason of 
disability or disabilities, age, occupational background, and 
other related factors. See Talley v. Derwinski, 2 Vet.App. 
282 (1992).

In determining whether an assignment of a permanent and total 
disability rating is appropriate, it is essential to begin 
with a review of each of the veteran's ratable disabilities. 
Roberts v. Derwinski, 2 Vet.App. 387 (1992).  Under the 
applicable criteria, evaluations of a disability are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities. 
38 C.F.R. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (1998).

Based on a review of the evidence of record, the Board finds 
the following to be ratable disorders which may be considered 
in connection with this claim:  tinnitus; post-operative 
residuals of a traumatic deviated nasal septum; residuals of 
lipoma excision, to include right thigh scar; and left-sided 
hearing loss.  Additional nonservice-connected disorders 
which are ratable in connection with this claim include 
hypertension; seizure disorder; and residuals of a torn 
meniscus on the right.  

The veteran also claims to suffer from hiatal hernia, 
sinusitis, and a swallowing disorder, however, the record 
does not include competent medical evidence of these 
conditions.  At the time of the 1997 VA examination, 
sinusitis and hemorrhoids were not found and there is no 
record of treatment or diagnosis for hiatal hernia at any 
time.  Furthermore, there is no evidence of record which 
shows treatment or diagnosis for a disability manifested by a 
swallowing disorder.  Therefore, there is no objective 
evidence which the Board may use to rate a swallowing 
disorder, a hiatal hernia, hemorrhoids, or sinusitis under 
the schedular criteria.  

Likewise, the veteran has claimed to suffer from right-sided 
hearing loss, however, on VA audiometric examination in 1997, 
the hearing in the right ear was found to be normal for VA 
rating purposes.  Therefore, a right-sided hearing 
impairment, as defined by 38 C.F.R. § 4.85 (1998), is not 
currently shown.  In addition, left-sided vision loss is not 
shown, as visual acuity in that eye was 20/20 with 
correction.  

Additionally, in 1988 the veteran sustained a severe head 
trauma in a motor vehicle accident, with residuals which 
include traumatic optic neuropathy and blindness in the right 
eye; organic brain syndrome, left hemiparesis, cognitive 
deficits, and  memory loss.  The evidence indicates that the 
veteran's occupational and industrial adaptability is 
severely impaired as a result of these injuries, however, 
these disabilities may not be considered with regard to his 
pension claim as that accident has been determined to be the 
result of his own misconduct.  

Tinnitus

An evaluation of 10 percent disabling has been assigned for 
tinnitus.  The criteria for evaluation of tinnitus are set 
forth in the Schedule in Diagnostic Code 6260.  The criteria 
for evaluation of ear disorders were recently amended, 
effective June 10, 1999.  The new criteria provide an 
evaluation of 10 percent for chronic tinnitus, whereas the 
old criteria provide an evaluation of 10 percent where there 
is persistent tinnitus as a symptom of head injury, 
concussion, or acoustic trauma.  The veteran's tinnitus is 
currently evaluated as 10 percent disabling, which the 
highest rating allowable under any of the applicable 
criteria, and therefore, an evaluation in excess of 10 
percent disabling is not warranted.   

Hypertension

An evaluation of 10 percent disabling has been assigned for 
nonservice-connected hypertension under Diagnostic Code 7101.  
The criteria pertaining to evaluation of heart diseases were 
recently amended, effective January 12, 1998, and the Board 
finds that the previously effective rating criteria are more 
favorable to the veteran, in accordance with Karnas v. 
Derwinski, 1 Vet.App. 308 (1991).  The old rating criteria 
provide evaluations in excess of 10 percent disabling where 
there is evidence of diastolic pressure predominantly 110 or 
more with definite symptoms.  The current blood pressure 
readings, taken at the time of the 1997 VA examination and 
during recent outpatient treatment, do not demonstrate the 
manifestation of diastolic pressure of 110 or more or 
definite symptoms of hypertension.  As such, an evaluation in 
excess of 10 percent is not warranted for hypertension.  

Seizure Disorder

An evaluation of 10 percent disabling has been assigned for 
seizure disorder under Diagnostic Code 8910.  Diagnostic Code 
8910 pertains to epilepsy, grand mal, and provides 
evaluations based on the general rating formula for major and 
minor epileptic seizures.  Under those criteria, an 
evaluation in excess of 10 percent disabling requires 
evidence of at least 1 major seizure in the last 2 years or 
at least 2 minor seizures in the last 6 months.  At the time 
of recent outpatient treatment and the 1997 VA examination, 
the veteran indicated that he has not had a seizure since 
1988.  In addition, there is no objective evidence of recent 
seizure activity or treatment for either a major or a minor 
seizure during the past two years.  As such, an evaluation in 
excess of 10 percent disabling is not warranted for seizure 
disorder.  

Post-operative residuals of traumatic deviated nasal septum, 
right; Residuals of lipoma excision to include right thigh 
scar; High frequency hearing loss, left ear; and Residuals of 
torn meniscus, right side

In addition to tinnitus, service connection has been 
established for three additional disabilities which are all 
currently evaluated as noncompensably disabling, and these 
include traumatic deviated nasal septum on the right; a right 
thigh scar, residual to lipoma excision; and left-sided 
hearing loss.  In addition, a noncompensable evaluation has 
been assigned for the residuals of a torn meniscus on the 
right, which is nonservice-connected.  

Diagnostic Code 6502 pertains to evaluation of deviated nasal 
septum, and provides a compensable evaluation of 10 percent 
disabling where there is evidence of 50 percent obstruction 
of the nasal passage on both sides or complete obstruction of 
one side.  Having carefully reviewed the evidence of record, 
the Board finds no evidence showing of complaints or 
treatment of obstruction or occlusion of his nasal septum 
since the time of a 1980 septoplasty.  Thus, there is no 
objective evidence which could support the assignment of a 
compensable evaluation.  

The Board has considered evaluation of the residuals of a 
lipoma excision on the right thigh and the right forearm 
under Diagnostic Codes 7803, 7804, and 7805.  Where the scar 
is superficial and poorly nourished with repeated ulceration, 
an evaluation of 10 percent disabling is warranted under 
Diagnostic Code 7803.  Where the scar is superficial and 
tender and painful on objective demonstration, an evaluation 
of 10 percent disabling is warranted under Diagnostic Code 
7804.  The scar on the veteran's right thigh has not been 
shown to be poorly nourished with repeated ulceration, nor 
does the record show that the right thigh scar has been found 
to be tender and painful on objective medical examination.  
In addition, no limitation of motion of the right lower 
extremity or thigh has been demonstrated in relation to thigh 
scar, and no ratable residuals have been shown as a result of 
the recent right forearm lipoma excision.  Thus, a 
compensable evaluation is not warranted for residuals of 
excision of right thigh lipoma and a right forearm lipoma.  

With regard to residuals of a torn meniscus on the right, the 
evidence does not support the assignment of a compensable 
evaluation.  Diagnostic Code 5257 pertains to knee, other 
impairment of, and provides disability evaluations based on 
objective evidence of recurrent or lateral instability which 
is slight (10 percent disabling); moderate (20 percent 
disabling); or severe (30 percent disabling).  On examination 
in 1997, range of motion was normal at zero to 140 degrees on 
the right, there was no laxity of the ligaments, and 
McMurray's sign was negative.  The examiner noted that there 
were no objective clinical findings to account for a history 
of mild right knee arthralgia.  As such, the objective 
evidence does not demonstrate the presence of compensable 
residuals of a torn right meniscus.  

The criteria for evaluation of hearing impairment are set 
forth in the Schedule in 38 C.F.R. § 4.87.  As noted, the 
criteria for evaluation of diseases of the ear have been 
recently amended.  According to both the old and the new 
rating criteria, the veteran's left sided hearing loss is 
evaluated as noncompensably disabling under Diagnostic Code 
6100.  See 38 C.F.R. § 4.85, 4.87, Tables VI and VII (1998), 
and as amended, June 10, 1999.  According to Table VI, a 
puretone decibel average of 16.25 dB in conjunction with 100 
percent speech discrimination corresponds to a Level I 
hearing impairment on the veteran's left side.  According to 
Table VII, a Level I hearing impairment in the left ear is 
ratable as zero percent disabling when considered in 
conjunction with normal, or Level I hearing, in the right 
ear.  

The Board also finds that the veteran's noncompensable 
service-connected disabilities are not of such character as 
to clearly interfere with the veteran's normal employability, 
such that a separate evaluation of 10 percent disabling would 
be appropriate under 38 C.F.R. § 3.324 (1998).  

Under 38 C.F.R. § 4.25, a veteran's disability evaluations 
are to be combined to determine how the efficiency of the 
individual has been affected by his various disabilities.  
Disabilities are combined based upon the combined rating 
table contained in 38 C.F.R. § 4.25, not merely added 
together.  Based on the review undertaken above, the 
veteran's combined disability evaluation is 30 percent.  

Average Person Test

According to the average person standard, a veteran will be 
considered to be permanently and totally disabled when an 
impairment of mind or body is present which is sufficient to 
render it impossible for the average person to follow 
substantially gainful employment, provided that this 
impairment is reasonably certain to continue throughout the 
lifetime of the disabled person. 38 U.S.C.A. § 1502(a)(1) 
(West 1991 & Supp. 1995); 38 C.F.R. § 4.15 (1998).  Complete 
consideration will be given to unusual physical or mental 
effects in individual cases, to the effects of occupational 
activities, to defects which would prevent the usual amount 
of success in overcoming the effects of the disability, and 
to the overall effect of a combination of disabilities. 38 
C.F.R. § 4.15 (1998).

Certain disabilities are automatically considered to be 
permanently and totally disabling, such as the permanent loss 
of use of both hands, or both feet, or of one hand and one 
foot, the loss of sight in both eyes, or becoming permanently 
helpless or permanently bedridden. 38 C.F.R. § 4.15 (1998).

Having reviewed the record, the Board has concluded that the 
preponderance of the evidence is against a finding that the 
veteran is entitled to a permanent and total disability 
rating under the average person standard.  Specifically, 
there is no indication that his ratable physical disabilities 
would prevent the average person from retaining and 
maintaining substantially gainful employment.  In addition, 
the available evidence does not demonstrate that his rated 
disorders are productive of symptomatology which would 
preclude the average person from working even though the 
veteran has not personally succeeded in maintaining long-term 
employment.  

Furthermore, the evidence suggests the residuals of his 1988 
automobile accident, to include brain damage, right sided 
vision loss, and cognitive deficits, are a major impediment 
to the veteran's employability.  As that accident has been 
attributed to misconduct, the disabilities associated 
therewith may not be considered for pension purposes.  Aside 
from the 1988 accident residuals, there is no indication in 
the record that the veteran suffers from any unusual defect 
which would prevent the usual amount of success in overcoming 
his physical disabilities.   

The Board also notes that the appellant does not meet the 
basic requirements for the assignment of a permanent and 
total disability rating under 38 C.F.R. §§ 4.16 and 4.17 
(1998).  He does not have a total schedular rating, and since 
he has two or more disabilities, he is required to have at 
least one disability rated at 40 percent or more.  As noted 
above, he has three disabilities with compensable ratings, 
and each of these is rated at 10 percent.  Clearly, he had 
not met the basic percentage requirements to qualify for a 
pension under 38 C.F.R. §§ 4.16 and 4.17 (1998).

For the reasons stated above, the Board finds that the 
evidence of record does not support a permanent and total 
disability rating under the average person standard.

Subjective test

Since the schedular criteria as provided by 38 C.F.R. §§ 4.16 
and 4.17 (1998) have not been met, the Board has considered 
the pension claim on an extraschedular basis.  Under 38 
C.F.R. § 3.321 (1998), consideration will be given to the 
veteran's age, education, and work experience in determining 
whether he is unable to obtain or maintain some form of 
substantially gainful employment.

The veteran is currently 49 years of age, and he has a high 
school degree with training and work experience as an 
electrician.  The record indicates that he has not worked 
since the time of a 1988 automobile accident.  In addition, 
the medical evidence is indicative of marked cognitive, 
mental, and physical impairment as a result of that accident.  
Thus, the record suggests that he has not worked since 1988 
as a result of injuries sustained at the time of the 1988 
accident which has been determined to be the result of 
misconduct, and there is no indication that his ratable 
disabilities are so disabling as to permanently preclude him 
from performing substantially gainful employment in light of 
his age, education, and work experience.  In light thereof, 
the Board finds that the preponderance of the evidence is 
against a finding that entitlement to a permanent and total 
rating for pension purposes is warranted on an extraschedular 
basis.


ORDER

Entitlement to nonservice-connected pension is denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

